                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   APPLE INC.,                                                         No. C 19-00638 WHA
                                                                         11                                                                       No. C 19-03144 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                                       NOTICE RE CASE
                                                                              FUNDAMENTAL INNOVATION SYSTEMS                                      MANAGEMENT
                                                                         14   INTERNATIONAL LLC, and                                              CONFERENCE
                                                                              FUNDAMENTAL INNOVATION SYSTEMS
                                                                         15   INTERNATIONAL HOLDINGS LLC,

                                                                         16                  Defendants.
                                                                                                                              /
                                                                         17
                                                                         18          The parties shall be prepared to address the Court’s tentative view on how the above-

                                                                         19   captioned actions should be managed during the initial case management conference.

                                                                         20          Whenever a party seeks declaratory relief that it does not infringe a patent, it is seeking

                                                                         21   a declaration that there is no valid theory under which its products infringe. Put differently, that

                                                                         22   party seeks not only a rejection of any pet theory of the patent owner but any and all other

                                                                         23   infringement theories as well, even those that discovery would suggest to the patent owner. As

                                                                         24   such, any party seeking such broad declaratory relief should open its products at issue to full

                                                                         25   and fair discovery, subject to reasonable proportionality, to let the patent owner fairly

                                                                         26   investigate any and all infringement theories. In such circumstances involving declaratory

                                                                         27   relief, the Court is of the view that the patent owner should not have to submit infringement

                                                                         28   contentions until after full and fair discovery has taken place.
                                                                          1          In the circumstances where, as here, there is both declaratory judgment and infringement
                                                                          2   actions, the foregoing continues to be valid, but the Court recognizes that the patent owner, as
                                                                          3   to its own pleading, should meet its obligations under Bell Atlantic Corp. v. Twombly, 550 U.S.
                                                                          4   544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), as well as our local rules regarding
                                                                          5   infringement contentions, at least with respect to its infringement theories. Given, however, the
                                                                          6   broad scope of relief sought in the declaratory judgment action and the need for full and fair
                                                                          7   discovery, the Court would be inclined to grant leave to amend the infringement contentions as
                                                                          8   a result of revelations found during the full and fair discovery.
                                                                          9          No trial date will be set until all discovery has been completed.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: June 18, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         14                                                        UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
